Citation Nr: 0611229	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  01-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for athlete's foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
scalded back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1999 and May 2000 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for athlete's foot, residuals of a 
head injury, and residuals of a scalded back.  The Board 
remanded the claims in July 2003 for additional development.

Service connection for athlete's foot, residuals of a head 
injury, and residuals of a scalded back was previously denied 
in a June 1957 rating decision.  Although the RO has 
adjudicated the issues of entitlement to service connection 
on the merits, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Barnett, supra.


FINDINGS OF FACT

1.  The claims for service connection for athlete's foot, 
residuals of a head injury, and residuals of a scalded back 
were previously denied in a June 1957 rating decision; the 
veteran did not appeal that decision.

2.  Evidence received since the June 1957 decision is 
cumulative or redundant, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The June 1957 RO decision that denied service connection for 
athlete's foot, residuals of a head injury, and residuals of 
a scalded back is final; new and material evidence has not 
been submitted to reopen the claims.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2000); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in June 1957, the RO denied the veteran's 
claims for service connection for athlete's foot, residuals 
of a head injury, and residuals of a scalded back.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the June 1957 decision is final because the veteran did not 
file a timely appeal from it.

The claims for entitlement to service connection for 
athlete's foot, residuals of a head injury, and residuals of 
a scalded back may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
August 1999.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claim to reopen was received 
before that date.  See 66 Fed. Reg. 45,620, 45,630-32 (AUG. 
29, 2001); 38 C.F.R. § 3.156(a) (2005).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Gustus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records; 
post-service medical records, including a letter from the 
veteran's private physician which related the veteran's 
athlete's foot, residuals of a scalded back, and residuals of 
a head injury to his period of active service; and the 
veteran's own statements.  The RO found that while the 
veteran had current diagnoses of athlete's foot, residuals of 
a head injury, and residuals of a scalded back, there was no 
evidence showing that the veteran was treated or diagnosed 
with these disorders in service, or that these disorders were 
aggravated by his period of active service, and the claims 
were denied. 

The veteran sought to reopen his claim for service connection 
in August 1999.  The Board finds that the evidence received 
is cumulative of other evidence of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

In support of his application to reopen his claims, the 
veteran submitted VA and private medical records dated from 
February 1988 to May 2005, which demonstrate that the veteran 
received treatment for athlete's foot and other 
dermatological conditions, hearing loss, and headaches, in 
addition to other conditions.  While occasional notations are 
made in these records that the veteran has had fungal 
infections of the feet since service, none of these records 
show that the veteran was diagnosed with or treated for 
athlete's foot, a head injury, or a scalded back in service.  

The veteran also submitted a September 2003 letter written by 
a private physician, (different than the one who wrote the 
letter previously considered by the RO), which stated that 
the veteran's recurrent fungal infections of the feet 
originated in his period of active service, as did the rashes 
on his back and head, which were sequelae of steam burns 
sustained in a ship collision.

Newly submitted evidence also includes written statements 
wherein the veteran and his brother allege that the veteran's 
athlete's foot, skin condition of the back, and residuals of 
a head injury first manifested in service.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, while the 
additionally submitted records and letter from the veteran's 
private physician demonstrate that the veteran received 
treatment for athlete's foot, other dermatological 
conditions, hearing loss, and headaches, in addition to other 
conditions, they do not show that the veteran had athlete's 
foot, a head injury or a scalded back in service.  
Accordingly, they do not constitute evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claims, and the claims for service 
connection cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  Additionally, given that at time 
of the prior final decision the RO had before it a 1957 
letter relating the veteran's conditions to his service, and 
that the new letter establishing such a relationship is not 
substantively different than the previously considered 
letter, the Board finds that the new letter is largely 
cumulative of the 1957 letter considered at the time of the 
prior final decision.

Neither may the claims be reopened on the basis of the 
statements submitted by the veteran or his brother.  The 
veteran's and his brother's statements are new, but not 
material.  The veteran and his brother, as laypersons without 
ostensible medical expertise, are not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  While the veteran and his 
brother can describe symptoms (including worsening of 
symptoms) that the veteran experiences, they lack the medical 
competence to relate his current dermatological conditions, 
or any alleged residuals of a head injury, to a particular 
circumstance, such as any in-service manifestation of 
symptoms or injuries.  Additionally, the veteran's and his 
brother's statements are mainly cumulative of those 
considered at the time of the last final decision on these 
issues.

Although the veteran has submitted new evidence that was not 
before the RO in June 1957, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claims for service connection 
for athlete's foot, residuals of a head injury, and residuals 
of a scalded back are not reopened and the benefits sought on 
appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
Here, the RO sent correspondence in February 2001, July 2001, 
January 2004, March 2004, and February 2005; rating decisions 
in November 1999 and May 2000; a statement of the case in 
April 2001; and supplemental statements of the case in 
February 2002 and July 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in timing or content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied the duty to notify prior to the 
final adjudication in the November 2005 supplemental 
statement of the case.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for athlete's foot remains denied because 
new and material evidence has not been received to reopen the 
claim.

Service connection for residuals of a head injury remains 
denied because new and material evidence has not been 
received to reopen the claim.

Service connection for residuals of a scalded back remains 
denied because new and material evidence has not been 
received to reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


